Citation Nr: 0930341	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-03 372 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for service-connected headaches.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a statement received by VA in February 2007, accepted in 
lieu of a Form 9 substantive appeal, the Veteran stated, 
"I'm requesting that you consider the following issues for a 
higher rating.  I believe they have worsened:  (1) Headaches, 
(2) Lumbar spine condition."

In light of the fact that the Veteran's most recent VA 
examination was in September 2005, prior to his separation 
from active military service, he should be scheduled for a 
new VA examination to determine the current severity of these 
two service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from October 
2007 through the present not already 
included in the claims file.  




2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file (if any).

3.  The RO should provide the Veteran 
corrective VCAA notice that complies with 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
corrective VCAA notice should also ask the 
Veteran to provide any evidence in his 
possession that pertains to the claims, and 
it should comply with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

4.  The Veteran should be scheduled for VA 
medical examinations to determine the 
current severity of his headaches and his 
degenerative disc disease of the lumbar 
spine.

5.  After completing the above development, 
the RO should readjudicate the claims on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

